Title: To George Washington from Joseph Eckley, 20 April 1786
From: Eckley, Joseph
To: Washington, George



Sir,
Boston 20 April 1786

It was the desire of the Revd Dr Gordon who, a few days ago, embarked for Europe, that according to his own practice I would weekly send to you the Independent Chronicle printed in this Town. I have the honor of enclosing one of the Papers for your Excellency at this time; requesting you to permit me to assure you that it will afford me very great satisfaction to continue so to do in a regular manner, agreably to the Doctors wish, & my promise to him. With great Respect I am Your Excellency’s Most Obedient & Obliged Humble Servant

Joseph Eckley

